DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 2 and 8 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, A, C, D, E, G, I and J, Claim 1 being a generic claim. Election was made without traverse in the reply filed on November 02, 2021.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “proximity sensor” of claim 23, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will 
The drawings are objected to under 37 CFR 1.83(a) because they fail to show “an outer edge (64) of the camera” described in paragraph [0081]; “an outer edge (66) of the illuminator” described in paragraph [0081] of the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p) (5) because they include the following reference character(s) not mentioned in the description: L1, S1, S2, Z2, Ɵ1, Ɵ2, and A1.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 


Specification
The disclosure is objected to because of the following informalities:
 [0057][0060][0065][0085] refer to “Fig. 2”. However, the submitted drawings support Figs. 2A and 2B, it is unclear to which is being referred. 
[0088] refers to “Fig. 5” and “Fig. 6”. However, the submitted drawings support Figs. 5A, 5B, 5C, 6A, 6B and 6C, it is unclear to which is being referred.
[00104] refers to “Fig. 4”. However, the submitted drawings support Figs. 4A and 4B, it is unclear as to which figure is being referred. 
[0096] describes, “FIGS. 16A-16B are graphs 70, 72 and 74”. However, graph 74 is in Fig. 16C. The examiner believes this is a typographical error and the description should read, “FIGS. 16A-16C are graphs 70, 72 and 74”.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5, 6, 9-12 and 17 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by U.S. Publication No. US 20160360954 to Rohling et al. (Hereinafter referred to as “Rohling”).
Regarding Claim 1,  Rohling discloses; A system shown in Fig. 1, comprising: at least one optical scanning system (imagery system 100) configured to scan and capture at least one image of a three-dimensional environment within a colon(Fig. 1 [0005]-, imagery system 100; The system further comprises at least one processor programmed to determine, at least: an estimated position of the source of structured light according to representations of the at least one fiducial marker in image data received from the field of view of the camera; and estimated locations, in a three-dimensional co-ordinate system, of points on a surface exposed to the structured light according to the image data and according to the estimated position of the source of structured light); the optical scanning system (imagery system 100)  comprising: at least one illuminator (light source 104) configured to produce spatially patterned light (structured light 132)  and solid light in at least one frame to illuminate tissue within the colon(Fig. 1 [0037]- The light source 104 is configured to project structured light shown generally at 132 onto a surface 134, so the light source 104 may thus function as source of structured light. The structured light 132 in the embodiment shown is a two-dimensional or planar checkerboard pattern of light having one or more frequencies that are visible to human eyes, but such structured light in alternative embodiments may include other patterns and may include light having one or more frequencies); at least one camera (camera 102) configured to capture the at least one image of the illuminated tissue within the colon (Fig. 1 [0032][0037]- the camera 102 is a stereoscopic camera having two lenses 112 and 114 that are spaced apart from each other in a fixed relation to each other, and that can capture three-dimensional images by triangulation of image data of points in the field of view 110 the surface 134 may be a surface of human or other animal tissue); at least one control system (computer 106) configured to construct at least one three dimensional point cloud representations of the tissue within the colon (Fig. 4 [0054]- The program codes 186 then continue at block 190, which includes codes for directing the microprocessor 136 to transform the surface map of points as stored in the surface map of points storage block 170 to the position received at block 188).
Regarding Claim 5, Rohling discloses the system according to Claim 1, wherein the at least one illuminator is configured to produce spatially patterned light and solid light in at least one separate frame (Fig. 5 [0032] [0037][0050]- video camera that captures images at one or more than one different frame rate. The light source 104 is configured to project structured light pattern of light having one or more frequencies; Blocks 154, 156, 158, 160, 164, 166, and 168 as described above may be repeated for each image frame of video image data received from the camera 102).
Regarding Claim 6, Rohling discloses the system according to Claim 1, wherein the at least one illuminator is configured to produce spatially patterned light and solid light in at least Fig. 5 [0032] [0037][0050]- video camera that captures images at one or more than one different frame rate. The light source 104 is configured to project structured light pattern of light having one or more frequencies; Blocks 154, 156, 158, 160, 164, 166, and 168 as described above may be repeated for each image frame of video image data received from the camera 102).
Regarding Claim 9, Rohling discloses the system according to Claim 1, wherein the illuminator (light source 104) and camera (camera 102) are configured geometrically and optically to be used with at least one triangulation algorithm (Figs. 4 and 6 [0054] - Such stereoscopic image data may be interpreted by triangulation of images received through both the lenses 112 and 114 to identify locations of the points in the three-dimensional coordinate system C of the camera 102).
Regarding Claim 10, Rohling discloses the system according to Claim 1, wherein the control system (computer 106) uses at least one triangulation algorithm to process data from the camera (camera 102) and illuminator (light source 104) to construct the one or more three dimensional point cloud representations of the tissue within the colon(Figs. 1-4 [0041]- the fiducial marker 124 is in the field of view 110 of the camera 102, and referring to FIG. 4, program codes 152 in the program memory 142 include blocks of code that direct the microprocessor 136 to generate a three-dimensional surface map of points on the surface 134 using image data of the fiducial marker 124 received in the field of view 110 of the camera 102).
Regarding Claim 11, Rohling discloses the system according to Claim 1, wherein the control system (computer 106) uses data from at least two images captured by at least one camera (camera 104) to determine rotation and translation of the optical scanning system between frames(Fig. 5 and 6 [0043][0058]- stereo correspondence of pixels in the two images; The estimated position of the light source 104 may include an estimated linear position and an estimated angular position, overall including three translation values and three rotation values).
Regarding Claim 12, Rohling discloses the system described above, wherein the control system (computer 106) uses rotation and translation of the optical scanning system and the at least one three dimensional point cloud representation to provide at least one three dimensional model of the tissue (surface 134) within the colon (Fig. 4-5 [0037][0046]- the surface 134 may be a surface of human or other animal tissue; the surface 134 may otherwise be reconstructed, according to a method similar to the methods described).
Regarding Claim 17, Rohling discloses the system described above, wherein the control system provides data to an endoscopic system to guide positioning of at least one instrument for removal of the feature (Figs.4-6 [0055] - The program codes 172 then continue at block 180, which includes codes for directing the microprocessor to store the estimated locations in the surface map of points storage block 170. The surface map of points in the surface map of points storage block 170 may be displayed on the display screen 108, for example to assist a surgeon to control surgical tools on or around the surface 134).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

Claims 3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. US 20160360954 to Rohling et al. (Hereinafter referred to as “Rohling”) in view of U.S. Publication No. US 20170100024 A1 to Shahmoon et al. (Hereinafter referred to as “Shahmoon”).
Regarding Claim 3, Rohling teaches the claimed invention as discussed above regarding Claim 1, Rohling does not expressly teach; wherein the at least one optical scanning system is integrated within an endoscopic hardware.
However, Shahmoon teaches of an analogous system, wherein the at least one optical scanning system is integrated within an endoscopic hardware (endoscope 105) (Fig. 1E [0037][Abstract] - Endoscope 105 may be further configured to super-resolved imaging by micro scanning over a pitch distance between the cores (see details below). Endoscope 105 may be configured to comprise a LED (light emitting diode) light source located at distal tip 101 as the illumination source; far-field imaging may be implemented in the endoscopes).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Shahmoon in combination with the system of Rohling. It would be advantageous for different optical configurations to capture images of tissue and objects at the distal tip and to enhance a wide range of optical characteristics of the images such as resolution, field of view, depth of field, wavelength ranges etc. Near-field imaging as well as far-field imaging may be implemented ([Shahmoon-Abstract]) incorporated within an endoscopic system. Thereby, resulting in one insertion object, minimizing stretch to a patient lumen. 
Regarding Claim 7, Rohling teaches the claimed invention as discussed regarding claim 1 above, Rohling does not expressly teach; wherein operating wavelength of the illuminator and the camera includes infrared wavelengths.
However, Shahmoon teaches of an analogous system, wherein operating wavelength of the illuminator and the camera includes infrared wavelengths (Fig. 2a [0054] - Illumination may comprise coherent light or incoherent light, any spectral pattern (broad or narrow wavelength ranges, continuous or discrete ranged), polarized (in various patterns) or non-polarized light and different ranges in the visual or infrared ranges).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the illumination sources of Shahmoon in combination with the system of Rohling. Thereby expanding the uses of the device, for example the implementation of infrared wavelengths may be used to measure hemoglobin for specified diagnostic purposes ([Shahmoon-[0083]). 
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. US 20160360954 to Rohling et al. (Hereinafter referred to as “Rohling”) in view of U.S. Publication No. US 20180292200 A1 to Mor et al. (Hereinafter referred to as “Mor”).
Regarding Claim 4, Rohling teaches the claimed invention as discussed regarding claim 1 above, Rohling does not expressly teach; wherein the illuminator includes at least one VCSEL array, at least one projection optic and at least one diffractive optical element.
However, Mor teaches of an analogous system, wherein the illuminator includes at least one VCSEL array, at least one projection optic and at least one diffractive optical element ([0006] [0007] - an array of optical emitters arranged on the substrate in a two-dimensional pattern, a projection lens and a diffractive optical element (DOE); the optical emitters include vertical cavity surface emitting laser (VCSEL) devices).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention and advantageous to have incorporated the projection lens, diffractive element and VCSEL array of Mor with the device of Rohling. Thereby, gaining the advantage of a greater pitch range and multiple overlapping replicas having a combined pitch finer than the given pitch (Mor-[0007]).
Claims 13-16 and 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. US 20160360954 to Rohling et al. (Hereinafter referred to as “Rohling”) in view of U.S. Publication No. US 20110301447 A1 to Park et al. (Hereinafter referred to as “Park”).
Regarding Claim 13, Rohling teaches the claimed invention as discussed above, Rohling does not expressly teach; wherein the three dimensional model traverses an extended length of the colon.
However, Park teaches of an analogous system, wherein the three dimensional model traverses an extended length of the colon (Fig. 7 [0190] [0251] - A digital colon model is a visualization tool that enables standardized navigation through colon videos, as illustrated in FIG. 7. Starting with a generic colon model as illustrated in FIG. 7(a) (preferably, as illustrated in FIG. 6, consisting of the five anatomical colon segments of the rectum (10), sigmoid colon (11), descending colon (12), transverse colon (13), ascending colon (14), and cecum (15), and anchored by the anatomical colon landmarks of the anus (20) sigmoid/descending colon transition (21), splenic flexure (22), hepatic flexure (23), and ileocecal valve (24)); video-based motion inference and landmarks can be combined optimally along the length of the lumen. In essence, the landmark locations provide "anchor points" to reset the dead-reckoning error that accumulates when using relative frame-to-frame measurements.).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention and advantageous to have combined the video interpretation system of Park with the device of Rohling. Advantages being, applying a probabilistic analysis to intra-frame relationships between colonoscopic features in spatially neighboring portions of the video frames, and to inter-frame relationships between colonoscopic features in temporally neighboring portions of the video frames, and then classifying and annotating as clinical features any of the colonoscopic features that satisfy the probabilistic analysis (Park [0073]). Thereby, detecting the presence of clinical features for diagnostic purposes that are inclusive of an entire length of a colon and noting anomalies on an extended and complete scale. 
Regarding Claim 14, Rohling teaches the claimed invention as discussed above, Rohling does not expressly teach; wherein the extended length of the colon includes an entire length traversed by the optical scanning system through the colon.
However, Park teaches of an analogous system, wherein the extended length of the colon includes an entire length traversed by the optical scanning system through the colon (Fig. 7 [0190] [0251] - A digital colon model is a visualization tool that enables standardized navigation through colon videos, as illustrated in FIG. 7. Starting with a generic colon model as illustrated in FIG. 7(a) (preferably, as illustrated in FIG. 6, consisting of the five anatomical colon segments of the rectum (10), sigmoid colon (11), descending colon (12), transverse colon (13), ascending colon (14), and cecum (15), and anchored by the anatomical colon landmarks of the anus (20) sigmoid/descending colon transition (21), splenic flexure (22), hepatic flexure (23), and ileocecal valve (24)).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention and advantageous to have combined the video interpretation system of Park with the device of Rohling. Advantages being, applying a probabilistic analysis to intra-frame relationships between colonoscopic features in spatially neighboring portions of the video frames, and to inter-frame relationships between colonoscopic features in temporally neighboring portions of the video frames, and then classifying and annotating as clinical features any of the colonoscopic features that satisfy the probabilistic analysis (Park [0073]). Thereby, detecting the presence of clinical features for diagnostic purposes that are inclusive of an entire length of a colon and noting anomalies on an extended and complete scale.
Regarding Claim 15, Rohling teaches the claimed invention as discussed above, Rohling does not expressly teach; wherein the at least one control system detects presence of a feature within the colon selected from a group consisting of a polyp or an adenoma using the at least one three dimensional point cloud.
However, Park teaches of an analogous system, wherein the at least one control system detects presence of a feature within the colon selected from a group consisting of a polyp or an adenoma using the at least one three dimensional point cloud (Fig. 10 [0119] - a screening system that detects and tracks the diagnostically important features of polyps and diverticula).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention and advantageous to have combined the video interpretation system of Park with the device of Rohling. Thereby detecting and treating diagnostically important features related to colorectal cancer, while localized and in its early stage, the five year survival rate jumps to over 90%. Early diagnosis is of critical importance role for the patient's survival (Park-[0004]
Regarding Claim 16, Rohling teaches the claimed invention as discussed above, Rohling does not expressly teach; wherein the at least one control system measures the feature within the colon in a lateral and depth dimension.
However, Park teaches of an analogous system, wherein the at least one control system measures the feature within the colon in a lateral and depth dimension ([0006] - A fundamental function of such a system would be the application of computer algorithms to interpret the key features in the colonoscopic video data, referred to as "colonoscopic features." Tjoa et al. (M. P. Tjoa and S. M. Krishnan, "Feature extraction for the analysis of colon status from the endoscopic images," Biomed. Eng. Online 2:9, p. 38-42, 2003, incorporated herein by reference) extracted different statistical measurements from the texture spectra in the chromatic and achromatic domains).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention and advantageous to have combined the video interpretation system of Park with the device of Rohling. It would be advantageous to incorporate the feature measurement applications taught in Park with the device of Rohling. The system would, allow a physician or medical personnel to record and time-mark significant events during a medical procedure on video footage, to index patient data with the video footage, and then to later edit or access the video footage with patient data from a database in an efficient manner (Park-[0033]). Subsequentially, allowing the physician to monitor time-marked events for progression analysis of tumor growth.
Regarding Claim 19, Rohling teaches the claimed invention as discussed above, Rohling does not expressly teach; wherein the control system uses data of the three dimensional point cloud, mapping and registration data to collect baseline data for a patient.
However, Park teaches of an analogous system, wherein the control system uses data of the three dimensional point cloud, mapping and registration data to collect baseline data for a patient ([0119]- The visualization and management system preferably provides capture, storage, search, and retrieval functionality of all patient, exam, and video information).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention and advantageous to have combined the video interpretation system of Park with the device of Rohling. Thereby, providing a physician with comparative data whilst tracking an area of interest in a patient colon. 
Regarding Claim 20, Rohling teaches the claimed invention as discussed above, Rohling does not expressly teach; wherein the control system uses data of the three dimensional point cloud, mapping and registration data to mark location of tissue requiring further analysis.
However, Park teaches of an analogous system, wherein the control system uses data of the three dimensional point cloud, mapping and registration data to mark location of tissue requiring further analysis ([0234]- the frame analysis and the frame aggregation treat each instance of the content as a different content type, e.g. X1 and X2. The frame analysis step marks a frame as containing content type X1 for the first instance of that content, e.g. the first polyp, it marks a frame as containing content type X2 for the second instance of that content, and it continues).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention and advantageous to have combined the video interpretation system of Park with the device of Rohling. Thereby, allowing a physician to retrieve and reevaluate areas of interest. A physician decides, through the aid of a computer program, to play only the portions of a past colonoscopic examination video that contain polyps. The computer Park-[0238]).
Regarding Claim 21, Rohling teaches the claimed invention as discussed above, Rohling does not expressly teach; wherein the control system further analyzes data of the three dimensional point cloud, mapping and registration data with real time data provided by operation of the optical scanning system within the colon.
However, Park teaches of an analogous system, wherein the control system further analyzes data of the three dimensional point cloud, mapping and registration data with real time data provided by operation of the optical scanning system within the colon (Fig.  8 [0194] - A feature alert system is preferably used during a clinical exam, but it can also be used on pre-recorded exam data. The alert system preferably automatically interprets each frame in the streaming colonoscopic procedure).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention and advantageous to have combined the video interpretation system of Park with the device of Rohling. Thereby, providing a physician with live screening process evaluation during a procedure. Where the alert system immediately notifies the physician of any suspicious or anomalous tissue visible in the video data screen while he or she is navigating through the colon (Park-[0194]).
Regarding Claim 22, Rohling teaches the claimed invention as discussed above, Rohling does not expressly teach; wherein the control system provides at least one alert to an operator of the optical scanning system.
However, Park teaches of an analogous system, wherein the control system provides at least one alert to an operator of the optical scanning system (Fig.  8 [0194]-the alert system immediately notifies the physician of any suspicious or anomalous tissue visible in the video data screen while he or she is navigating through the colon).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention and advantageous to have combined the video interpretation system of Park with the device of Rohling. Thereby, assisting a physician in flagging relevant areas of interest that may have otherwise been looked past. Where, the alert system immediately notifies the physician of any suspicious or anomalous tissue visible in the video data screen while he or she is navigating through the colon (Park-[0194]).
Claims 18 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. US 20160360954 to Rohling et al. (Hereinafter referred to as “Rohling”) in view of U.S. Publication No. US 20180296281 A1 to Yeung et al. (Hereinafter referred to as “Yeung”).
Regarding Claim 18, Rohling teaches the claimed invention as discussed above, Rohling does not expressly teach; wherein the control system uses data of the three dimensional point cloud, mapping and registration data to detect loops in the colon.
However, Yeung teaches of an analogous system, wherein the control system uses data of the three dimensional point cloud, mapping and registration data to detect loops in the colon (Fig. 2 [0095] - The provided steering control system and method may enable the endoscopic system 110 to advance around flexures, e.g., looping and/or bending sections of the cavity, such as those within the colonic lumen). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention and advantageous to have combined the teachings of Yueng with the system of Rohling. Thereby, allowing a physician to advance an endoscopic system through complicated areas of looping and stretching within a colon, without causing pain or discomfort to a patient as well as reducing a risk of over-distension or even perforation of the colon (Yueng - [0002]).
Regarding Claim 23, Rohling teaches the claimed invention as discussed above, Rohling does not expressly teach; wherein the optical scanning system includes at least one proximity sensor.
However, Yeung teaches of an analogous system, wherein the optical scanning system includes at least one proximity sensor ([0007] - the first image sensor and at least second image sensor are used to provide a stereoscopic image that comprises depth information about the proximity of the walls of the lumen or other obstacles relative to the distal end of the robotic endoscope).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention and advantageous to have combined the teachings of Yueng with the system of Rohling. Thereby, providing a physician with a steering system capable of navigating a lumen without a risk of perforation. By means of determining the location of the center of the lumen, a determination of the location of a wall of the lumen, a determination of the location of an obstacle, a calculation of a confidence level for determining the location of the center of the lumen, a determination of a loss of or change in the integrity of lumen center position data, or any combination (Yueng-[0007]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US20160128553A1-Geng
US20150377613A1-Small
US20170181808 A1- Panescu.
 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amy K Polanecki whose telephone number is (571)272-6136. The examiner can normally be reached on Monday-Friday 8:30-4:30 p.m. EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Carey can be reached on (571) 270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppairmy.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 


/AMY KRISTINA POLANECKI/ Examiner, Art Unit 3795                                                                                                                                                                                           
/MICHAEL J CAREY/Supervisory Patent Examiner, Art Unit 3795